DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara (US 4093239) in view of Wood et al. (US 2004/0227301).
	Regarding claims 1 and 15, Sugahara discloses an oil wiper packing Fig. 1 and a method for installing (Col. 2, Ln. 35-37) for a piston rod 1 of a crosshead piston compressor, capable of wiping away lubricant from the piston rod on a crosshead side, comprising a chamber disc (5a of Annotated Fig. 1, below) having a chamber disc recess (recess having 51) and a partition wall (5b of Annotated Fig. 1, below) with a bore, wherein the partition wall laterally delimits the chamber disc recess, and wherein the bore is provided for passage of the piston rod, and comprising a wiper ring 51, wherein the wiper ring is arranged in the chamber disc recess, wherein at least two chamber discs, which each have a 
 	Regarding limitation to the arrangement of the blades, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the blade in the orientation in which the user would like to scrape the oil and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing 

    PNG
    media_image1.png
    992
    806
    media_image1.png
    Greyscale


 	Regarding claims 4 and 18, Sugahara discloses the invention as claimed above but fails to explicitly disclose wherein the chamber disc and the wiper ring have a thermal expansion coefficient, that the wiper ring has a higher thermal expansion coefficient than the chamber disc, that the wiper ring has a play in the running direction in the chamber disc recess at ambient temperature, and that at an operating temperature which is higher than the ambient temperature, the wiper ring has a reduced play or a form-fit connection in the chamber disc recess.  Wood et al., an oil wiper packing discloses a  wiper ring having a higher thermal expansion coefficient than the chamber disc.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the Sugahara reference with a wiper ring that has a higher thermal expansion coefficient than the chamber disc as taught by Wood et al. in order to permit the rings to expand as they heat up following a cold start up of the compressor without causing them to bind or lock up, thus reducing their intended function.  (Para 0022 of Wood et al.)
 	Regarding claim 7, the combination discloses wherein the wiper rings (97, 96, 98 of Wood et al.) of at least two successive pairs of wiper ring and chamber disc succeeding each other in the running direction have a different play (Para. 0028 of Wood et al.). 	Regarding claim 8, Sugahara as modified  discloses wherein the oil wiper packing Fig. 1 is fully configured for installation in a crosshead piston compressor, in that the chamber discs 5a are arranged successively in the running direction and are connected together, that a single wiper ring 51 is arranged in each chamber disc recess, and that each wiper ring has a play in the range of between more than 0 mm and 0.5 mm in the running direction inside the chamber disc.

 	Regarding claim 14, Sugahara as modified discloses wherein each wiper ring 51 has two discharge channels (5e of Annotated Fig. 1) running in the radial direction and extending over the entire width of the wiper ring in the radial direction.
 	Regarding claim 17, Sugahara discloses an oil wiper packing Fig. 1 (and method for installing) wherein the wiper ring 51 has a play in the range of between more than 0 mm and 0.5 mm in the 
 	Regarding claim 20, Sugahara discloses wherein the wiper rings 51 each have a single peripheral spring 50 for biasing the wiper ring inwardly.

	
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. Applicant argues that the Wood reference is completely silent on the wiper rings in cold state having a different play in their respective chamber disc recesses - depending on their arrangement in longitudinal direction. The Examiner disagrees. The Wood reference discloses that an axial dimension difference at room temperature (i.e. ambient temperature) will be necessary to permit the rings to expand as they heat up following a cold start up of the compressor. (also see Para. 0022) In this regard, the wiper rings in a cold state would be capable of having a different play in their respective chamber disc recesses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675